Citation Nr: 1621092	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post myocardial infarction prior to November 22, 2010 and entitlement to an initial rating in excess of 60 percent for coronary artery disease status post myocardial infarction from November 22, 2010.

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now under the jurisdiction of the Oakland, California RO.  

In April 2016, the Veteran participated in a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

Here, the Veteran has been assigned a 60 percent rating for coronary artery disease from November 22, 2010 and has been in receipt of a TDIU since September 11, 2000.  The decision of July 2002 noted that the allowance of the unemployability rating was based on an opinion by a VA examiner that found that the Veteran was totally disabled from full time employment due to his service-connected back condition.  The issue of entitlement to SMC under 38 U.S.C. § 1114(s) has been raised by the increased rating issue on appeal.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  The issue of entitlement to SMC is considered part and parcel to an increased rating claim and is listed as an issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that the Veteran was granted disability benefits from Social Security Administration (SSA) in 2002.  A copy of the February 2002 SSA decision is associated with the claims folder and shows that diability benefits were granted for multiple disabilities, to include coronary artery disease.  In this case, the issue of entitlement to an increased initial rating for coronary artery disease requires consideration of evidence from June 3, 1998, the effective date of the award for service connection for coronary artery disease.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issue on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make a request to obtain records from SSA.

In addition, updated VA medical treatment records must be requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the last VA medical examination was completed in November 2010, more than 5 years ago.  The Veteran testified that he felt his disability worsened since his last VA examination.  On remand, a new VA medical examination must be scheduled to determine the current nature and severity of the Veteran's coronary artery disease.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter, to include release forms, to identify any relevant medical treatment records that are not associated with the claims folder, and notice regarding the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s).

2.  Request updated VA medical treatment records from the Minneapolis VAMC, Sacramento VAMC, Palo Alto VAMC, and San Francisco VAMC, and any associated outpatient clinics.

3.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and notify the Veteran accordingly.

4.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner must list all relevant findings and manifestations of the coronary artery disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, and/or syncope. 

The examiner should comment as to the left ventricular dysfunction (in percentage terms of ejection fraction); the frequency and duration of any episodes of congestive heart failure.

All opinions must be supported by a complete rationale. 

5.  Thereafter, readjudicate the issues on appeal, to include consideration as to whether a TDIU may be warranted on the basis of a single service-connected disability (other than the service-connected coronary artery disease).  If any benefit sought remains denied, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




